              Case 7:19-cr-00449-NSR Document 115
                                              116 Filed 02/24/21
                                                        03/16/21 Page 1 of 1



                                                                        Louis V. Fasulo, Esq.– NY & NJ
                                                                        Samuel M. Braverman, Esq.– NY & NJ
                                                                        Charles Di Maggio, Esq.– NY & CO

                                                                        www.FBDMLaw.com




                                                         February 24, 2021

 Via electronic filing                                                 Counsel's request to have Roberto Bettega
 Hon. Nelson Stephen Roman                                             terminated as counsel of record is granted.
 United States District Court                                          Clerk's Office is directed to terminate this
 Southern District of New York                                         attorney's notifications and terminate the
 300 Quarropas Street                                                  motion (doc. 115).
 White Plains, New York                                                Dated: March 16, 2021

 Re:      United States v. Anthony Lauria
          Case No.: 19 Cr. 449 (NSR) -01

 Dear Judge Roman,

          I am counsel for Defendant Anthony Lauria in the above-captioned matter. Roberto Bettega, an
 attorney previously with our firm, was appointed as associate counsel. Mr. Bettega is now no longer with
 our firm and is no longer representing Defendant Lauria. As such, I respectfully request that Mr. Bettega
 be terminated as an attorney of record. Additionally, I kindly ask that this Court direct the clerk to remove
 him from the docket so that he no longer receives electronic filing notifications.


                                                         Respectfully submitted,

                                                         s/Sam Braverman
                                                         Samuel M. Braverman
                                                         Fasulo Braverman & Di Maggio, LLP
                                                         225 Broadway, Suite 715
                                                         New York, New York 10007
                                                         Tel. 212-566-6213


             3/16/2021




225 Broadway, Suite 715                505 Eighth Avenue, Suite 300                  1086 Teaneck Rd, Ste 3A
New York, New York 10007                New York, New York 10018                   Teaneck, New Jersey 07666
Tel (212) 566-6213                          Tel (212) 967-0352                             Tel (201) 569-1595
Fax (212) 566-8165                          Fax (201) 596-2724                             Fax (201) 596-2724
